Exhibit 10.2

 

FARMLAND PARTNERS INC.

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (this “Agreement”) dated as of March 9, 2018 (the
“Effective Date”), between Farmland Partners Inc., a Maryland corporation (the
“Farmland”), and Farmland Partners Operating Partnership, LP, a Delaware limited
partnership (the “Operating Partnership” and, together with Farmland, the
“Company”), each with its principal place of business at 4600 S. Syracuse
Street, Suite 1450, Denver, CO 80237, and Luca Fabbri residing at the address on
file with the Company (the “Employee”).

 

W I T N E S S E T H

 

WHEREAS, Employee and the Company desire to enter into this Agreement to set
forth the terms of Employee’s employment with the Company;

 

WHEREAS, Employee and the Company are parties to an employment agreement dated
as of April 16, 2014 (the “Prior Agreement”); and

 

WHEREAS, the Company and the Employee desire that, effective as of the Effective
Date, this Agreement supersedes and replaces in its entirety the Prior Agreement
and, as of such date, the Prior Agreement shall be of no further force or
effect;

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.             POSITION AND DUTIES.

 

(a)           During the Employment Term (as defined in Section 2 hereof), the
Employee shall serve as the Chief Financial Officer of the Company. In this
capacity, the Employee shall have the duties, authorities and responsibilities
as are required by the Employee’s position commensurate with the duties,
authorities and responsibilities of persons in similar capacities in similarly
sized companies, and such other duties, authorities and responsibilities as may
reasonably be assigned to the Employee as the Chief Executive Officer of the
Company shall designate from time to time that are not inconsistent with the
Employee’s position with the Company and that are consistent with the bylaws of
the Company and the amended and restated agreement of limited partnership of the
Operating Partnership as it may be further amended from time to time, including,
but not limited to, managing the affairs of the Company.  The Employee’s
principal place of employment with the Company shall be in Denver, Colorado,
provided that the Employee understands and agrees that the Employee may be
required to travel from time to time to other locations for business purposes.
The Employee shall report directly to the Chief Executive Officer of the
Company.

 

(b)           During the Employment Term, the Employee shall devote
substantially all of the Employee’s business time, energy, business judgment,
knowledge and skill and the Employee’s

 

--------------------------------------------------------------------------------


 

best efforts to the performance of the Employee’s duties with the Company,
provided that the foregoing shall not prevent the Employee from (i) serving on
the boards of directors of non-profit organizations, (ii) participating in
charitable, civic, educational, professional, community or industry affairs, and
(iii) managing the Employee’s personal investments and/or personal business as
necessary, so long as such activities in the aggregate do not interfere or
conflict with the Employee’s duties hereunder or create a potential business or
fiduciary conflict.

 

2.           EMPLOYMENT TERM.  The Company agrees to employ the Employee
pursuant to the terms of this Agreement, and the Employee agrees to be so
employed, for a term of three (3) years (the “Initial Term”) commencing as of
the Effective Date.  Commencing with the last day of the Initial Term, and on
each subsequent anniversary of such date, the term of this Agreement shall be
automatically extended for successive one-year periods, provided, however, that
either party hereto may elect not to extend this Agreement by giving written
notice to the other party at least sixty (60) days prior to any such anniversary
date.  Notwithstanding the foregoing, the Employee’s employment hereunder may be
earlier terminated in accordance with Section 7  hereof, subject to Section 8
hereof.  The period of time between the Effective Date and the end of the
Initial Term and any successor terms (or earlier upon a termination of the
Employee’s employment hereunder) shall be referred to herein as the “Employment
Term.” If the Employee’s employment continues following any expiration of the
Employment Term due to either party giving notice not to extend this Agreement,
such employment will be entirely “at-will,” and will not be covered by this
Agreement (except for the applicable restrictive covenant provisions, which are
intended to survive expiration of the Agreement in all cases).

 

3.             BASE SALARY.  The Company agrees to pay the Employee a base
salary at an annual rate of not less than $275,000.00, payable in accordance
with the regular payroll practices of the Company, but not less frequently than
monthly.  The Employee’s Base Salary shall be subject to annual review by the
Board of Directors of Farmland (the “Board”) (or a committee thereof), and may
be adjusted from time to time by the Board or the Compensation Committee of the
Board (the “Compensation Committee”) in its sole discretion.  The base salary as
determined herein and adjusted from time to time shall constitute “Base Salary”
for purposes of this Agreement.

 

4.             ANNUAL BONUS.  During the Employment Term, the Employee shall be
eligible to receive an annual discretionary incentive payment under the
Company’s annual bonus plan as may be in effect from time to time (the “Annual
Bonus”) based upon the attainment of one or more pre-established performance
goals and/or such other criteria as may be established by the Board or the
Compensation Committee in its sole discretion.

 

5.             EQUITY AWARDS.  The Employee shall be considered to receive
equity and other long-term incentive awards (including long-term incentive units
in the Operating Partnership) under any applicable plan adopted by the Company
during the Employment Term.

 

6.             EMPLOYEE BENEFITS.

 

(a)           BENEFIT PLANS.  During the Employment Term, the Employee shall be
entitled to participate in any employee benefit plan that the Company has
adopted or may adopt, maintain or contribute to for the benefit of its employees
generally, subject to satisfying the

 

2

--------------------------------------------------------------------------------


 

applicable eligibility requirements, except to the extent such plans are
duplicative of the benefits otherwise provided hereunder.  The Employee’s
participation will be subject to the terms of the applicable plan documents and
generally applicable Company policies.  Notwithstanding the foregoing, the
Company may modify or terminate any employee benefit plan at any time.

 

(b)           VACATIONS.  During the Employment Term, the Employee shall be
entitled to three weeks paid vacation per calendar year (as prorated for partial
years) in accordance with the Company’s policy on accrual and use applicable to
employees as in effect from time to time.

 

(c)           BUSINESS AND ENTERTAINMENT EXPENSES.  Upon presentation of
reasonable substantiation and documentation as the Company may specify from time
to time, the Employee shall be reimbursed in accordance with the Company’s
expense reimbursement policy for all reasonable out-of-pocket business and
entertainment expenses incurred and paid by the Employee during the Employment
Term and in connection with the performance of the Employee’s duties hereunder.

 

7.             TERMINATION.  The Employee’s employment and the Employment Term
shall terminate on the first of the following to occur:

 

(a)           DISABILITY.  Upon termination of Employee’s employment by the
Company due to Employee’s Disability.  For purposes of this Agreement,
“Disability” shall be defined as the inability of the Employee to have performed
the Employee’s material duties hereunder due to a physical or mental injury,
infirmity or incapacity for one hundred eighty (180) days (including weekends
and holidays) in any 365-day period as determined by the Board in its reasonable
discretion.  The Company shall provide at least ten (10) days’ prior written
notice of any termination due to Employee’s Disability.

 

(b)           DEATH.  Automatically upon the date of death of the Employee.

 

(c)           CAUSE.  Upon termination of Employee’s employment by the Company
for Cause.  “Cause” shall mean:

 

(i)            Employee’s continued failure to substantially perform duties for
reasons other than Disability, or gross negligence or willful misconduct in
connection with the performance of the Employee’s duties to the Company;

 

(ii)           Employee’s conviction or plea of guilty or nolo contendere of a
felony;

 

(iii)          Employee’s conviction of any other criminal offense involving an
act of dishonesty intended to result in substantial personal enrichment of
Employee at the expense of the Company or an affiliate of the Company; or

 

(iv)          Employee’s material breach of any Company policy or term of this
Agreement or any other employment, consulting or other services,
confidentiality, intellectual property or non-competition agreements, if any,
between the Employee and the Company or an affiliate of the Company.

 

3

--------------------------------------------------------------------------------


 

Any determination of Cause by the Company will be made by a resolution approved
by a majority of the members of the Board, provided that no such determination
may be made until the Employee has been given written notice detailing the
specific Cause event, an opportunity to appear before the full Board with legal
counsel, and a period of thirty (30) days following receipt of such notice to
cure such event (if susceptible to cure) to the satisfaction of the Board. 
Notwithstanding anything to the contrary contained herein, the Employee’s right
to cure and appear before the full Board with legal counsel as set forth in the
preceding sentence shall not apply if there are habitual or repeated breaches by
the Employee.  The Company shall provide the Employee with a written notice
detailing the specific circumstances alleged to constitute Cause within ninety
(90) days after the first occurrence of such circumstances (or, if later, the
date the Company first becomes aware, or reasonably should have become aware, of
such circumstances).  The failure by the Company to provide written notice in
detail of the circumstances constituting “Cause” within the time period set
forth in the preceding sentence shall result in the Company being deemed not to
have terminated employment for Cause and to have irrevocably waived any claim of
such circumstances constituting Cause under this Agreement.

 

(d)           WITHOUT CAUSE.  Upon termination by the Company of the Employee’s
employment without Cause (other than for Disability).

 

(e)           GOOD REASON.  Upon termination by the Employee for Good Reason. 
“Good Reason” shall mean the occurrence of any of the following events without
the express written consent of the Employee, unless such events are fully
corrected in all material respects by the Company within thirty (30) days
following written notification by the Employee to the Company of the occurrence
of one of the following:

 

(i)            material diminution in the Employee’s Base Salary or the
Employee’s Total Compensation is less than $500,000;

 

(ii)           material diminution in the Employee’s duties, authorities or
responsibilities (other than temporarily while physically or mentally
incapacitated or as required by applicable law); or

 

(iii)          the Company’s material breach of the terms of this Agreement.

 

The Employee shall provide the Company with a written notice detailing the
specific circumstances alleged to constitute Good Reason within ninety (90) days
after the first occurrence of such circumstances that the Employee knows or
reasonably should have known to constitute Good Reason, and actually terminate
employment within thirty (30) days following the expiration of the Company’s
thirty (30)-day cure period described above. The failure by the Employee to
provide written notice in detail of the circumstances constituting “Good Reason”
within the time period set forth in the preceding sentence shall result in the
Employee being deemed not to have terminated employment for Good Reason and to
have irrevocably waived any claim of such circumstances constituting Good Reason
under this Agreement.

 

4

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary in the Prior Agreement, this Agreement
or otherwise, in no event shall the replacement of the Prior Agreement with this
Agreement constitute Good Reason.

 

(f)            WITHOUT GOOD REASON.  Upon the Employee’s voluntary termination
of employment without Good Reason.  The Employee shall provide at least thirty
(30) days’ prior written notice of any termination without Good Reason. The
Company may, in its sole discretion, make the termination effective earlier than
the termination date set forth in the notice.

 

(g)           EXPIRATION OF EMPLOYMENT TERM; NON-EXTENSION OF AGREEMENT.  Upon
the expiration of the Employment Term due to a non-extension of the Agreement by
the Company or the Employee pursuant to the provisions of Section 2 hereof.

 

8.             CONSEQUENCES OF TERMINATION.

 

(a)           DEATH.  In the event that the Employee’s employment and the
Employment Term end on account of the Employee’s death, the Employee or the
Employee’s estate, as the case may be, shall be entitled to a lump sum payment
of the following within sixty (60) days following termination of employment, or
such earlier date as may be required by applicable law:

 

(i)            any unpaid Base Salary through the termination date;

 

(ii)           any Annual Bonus earned and accrued but unpaid;

 

(iii)          any accrued but unused vacation time in accordance with Company
policy; and

 

(iv)          reimbursement for any unreimbursed business expenses incurred
through the termination date (collectively, Sections 8(a)(i) through
8(a)(iv) hereof shall be hereafter referred to as the “Accrued Benefits”).

 

(b)           DISABILITY.  In the event that the Employee’s employment and/or
Employment Term ends on account of the Employee’s Disability, the Company shall
pay or provide the Employee with the following:

 

(i)            the Accrued Benefits; and

 

(ii)           subject to (A) the Employee’s timely election of continuation
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) and (B) the Employee’s continued compliance with the
obligations in Sections 10 and 11 hereof, Employee shall be reimbursed for the
amount equal to the COBRA continuation coverage premiums paid by the Employee
that is required for coverage of the Employee (or his eligible dependents) under
the Company’s major medical group health plan, for a period of eighteen (18)
months, or, if less, until the Employee or his eligible dependents are no longer
entitled to such COBRA coverage (the “Continued Coverage Period”), provided,
that if at any time the Company determines that its payment of Employee’s
premiums would result in a violation of the nondiscrimination rules of
Section 105(h)(2) of the Internal Revenue Code of 1986, as amended (the “Code”),
or any statute or regulation of similar effect (including but not limited to the
2010

 

5

--------------------------------------------------------------------------------


 

Patient Protection and Affordable Care Act, as amended by the 2010 Health Care
and Education Reconciliation Act), then in lieu of providing the premiums
described above, the Company will instead pay a fully taxable monthly cash
payment in an amount such that, after payment by Employee of all taxes on such
payment, Employee retains an amount equal to the applicable premiums for such
month, with such monthly payment being made on the last day of each month for
the remainder of the Continued Coverage Period.

 

(c)           TERMINATION FOR CAUSE OR WITHOUT GOOD REASON OR AS A RESULT OF
EMPLOYEE NON-EXTENSION OF THIS AGREEMENT.  If the Employee’s employment and the
Employment Term are terminated (x) by the Company for Cause, (y) by the Employee
without Good Reason, or (z) as a result of the Employee’s non-extension of the
Employment Term as provided in Section 2 hereof, the Company shall pay to the
Employee the Accrued Benefits.

 

(d)           TERMINATION WITHOUT CAUSE OR FOR GOOD REASON; OR TERMINATION AS A
RESULT OF COMPANY NON-EXTENSION OF THIS AGREEMENT.  If the Employee’s employment
and the Employment Term are terminated (x) by the Company other than for Cause
(other than death or Disability) or by the Employee for Good Reason or (y) as a
result of the Company’s non-extension of the Employment Term as provided in
Section 2 hereof and Employee was willing and able to remain employed, the
Company shall pay or provide the Employee with the following:

 

(i)            the Accrued Benefits;

 

(ii)           subject to the Employee’s continued compliance with the
obligations in Sections 10 and 11 hereof, an amount equal to two (2) times the
sum of (A) the Base Salary in effect on the termination date, (B) the average
Annual Bonus earned by the Employee for the three (3) Company fiscal years
immediately preceding the Company fiscal year in which such termination occurs
(regardless of whether such amount was paid out on a current basis or deferred),
plus (C) the average Equity Award Value (as defined below) of the three (3) most
recent Annual Grants (as defined below) made to the Employee by the Company,
paid in full in a lump sum within sixty (60) days after the Date of Termination;
provided, however, that if the Date of Termination occurs on or before April 15,
2018 (the “Prior Agreement Expiration Date”), to the extent required to comply
with Code Section 409A, payment shall be made in the same manner it would have
been made under the Prior Agreement (monthly in equal installments in accordance
with the Company’s payroll practice for a period of eighteen (18) months
following such termination, commencing within sixty (60) days after the Date of
Termination); provided, further, that, in either case, to the extent required by
Section 409A, if the sixty (60) day period begins in one calendar year and ends
in a second calendar year, payment shall be made (or commence, if paid pursuant
to a termination of the Employment Term before the Prior Agreement Expiration
Date as described above) in the second calendar year.

 

(iii)          subject to (A) the Employee’s timely election of continuation
coverage under COBRA and (B) the Employee’s continued compliance with the
obligations in Sections 10 and 11 hereof, Employee shall be reimbursed for the
amount equal to the COBRA continuation coverage premiums paid by the Employee
that is required for coverage of the Employee (or his eligible dependents) under
the Company’s major medical group health plan, for the Continued

 

6

--------------------------------------------------------------------------------


 

Coverage Period, provided, that if at any time the Company determines that its
payment of Employee’s premiums would result in a violation of the
nondiscrimination rules of Section 105(h)(2) of the Code, or any statute or
regulation of similar effect (including but not limited to the 2010 Patient
Protection and Affordable Care Act, as amended by the 2010 Health Care and
Education Reconciliation Act), then in lieu of providing the premiums described
above, the Company will instead pay a fully taxable monthly cash payment in an
amount such that, after payment by Employee of all taxes on such payment,
Employee retains an amount equal to the applicable premiums for such month, with
such monthly payment being made on the last day of each month for the remainder
of the Continued Coverage Period; and

 

(iv)          all of the Employee’s equity-based awards that are outstanding on
the termination date shall immediately become fully vested and, as applicable,
exercisable, without any action by the Board or Compensation Committee;
provided, that to the extent an award is intended to qualify as
performance-based compensation for purposes of Internal Revenue Code
Section 162(m), such award shall not vest as a result of the termination of the
Employee’s employment and shall, instead, remain outstanding after such
termination and shall be subject to the terms and conditions of the applicable
award agreement and plan document (other than continued employment).

 

Payments and benefits provided in this Section 8(d) shall be in lieu of any
termination or severance payments or benefits for which the Employee may be
eligible under any of the plans, policies or programs of the Company or under
the Worker Adjustment Retraining Notification Act of 1988 or any similar state
statute or regulation.

 

(e)           CODE SECTION 280G.  If the Employee is a “disqualified
individual,” as defined in Code Section 280G(c), then, notwithstanding any other
provision of this Agreement or of any other agreement, contract, or
understanding heretofore or hereafter entered into by the Employee with the
Company (an “Other Agreement”), and notwithstanding any formal or informal plan
or other arrangement for the direct or indirect provision of compensation to the
Employee (including groups or classes of employees or beneficiaries of which the
Employee is a member), whether or not such compensation is deferred, is in cash
or equity, or is in the form of a benefit to or for the Employee (a “Benefit
Arrangement”), any right to exercise, vesting, payment or benefit to the
Employee under this Agreement, any Other Agreement and/or any Benefit
Arrangement shall be reduced or eliminated:

 

(i)            to the extent that such right to exercise, vesting, payment, or
benefit, taking into account all other rights, payments, or benefits to or for
the Employee under this Agreement, all Other Agreements, and all Benefit
Arrangements, would cause any exercise, vesting, payment or benefit to the
Employee under this Agreement to be considered a “parachute payment” within the
meaning of Code Section 280G(b)(2) as then in effect (a “Parachute Payment”);
and

 

(ii)           if, as a result of receiving such Parachute Payment, the
aggregate after-tax amounts received by the Employee from the Company under this
Agreement, all Other Agreements, and all Benefit Arrangements would be less than
the maximum after-tax amount that would be received by the Employee if reduced
or eliminated so that no such payment or

 

7

--------------------------------------------------------------------------------


 

benefit would be considered a Parachute Payment; such determination to be made
by an accounting firm selected and paid for by the Company.

 

The Company shall accomplish such reduction by first reducing or eliminating any
cash payments (with the payments to be made furthest in the future being reduced
first), then by reducing or eliminating any accelerated vesting of performance
awards, then by reducing or eliminating any accelerated vesting of options or
stock appreciation rights, then by reducing or eliminating any accelerated
vesting of restricted stock or stock units, then by reducing or eliminating any
other remaining Parachute Payments.  If there is any question as to the ordering
of any reduction pursuant to this paragraph, the accounting firm selected by the
Company shall determine the order in which amounts shall be reduced.

 

(f)            OTHER OBLIGATIONS.  Upon any termination of the Employee’s
employment with the Company, unless otherwise specified in a written agreement
between the Company and the Employee, the Employee shall be deemed to have
resigned from the Board and any other position as an officer, director or
fiduciary of the Company and its affiliates, and shall take any and all actions
reasonably requested by the Company to effectuate the foregoing.

 

(g)           EXCLUSIVE REMEDY.  The amounts payable to the Employee following
termination of employment and the Employment Term hereunder pursuant to Sections
7, 8 and 9 hereof shall be in full and complete satisfaction of the Employee’s
rights under this Agreement and any other claims that the Employee may have in
respect of the Employee’s employment with the Company or any of its affiliates,
and the Employee acknowledges that such amounts are fair and reasonable, and are
the Employee’s sole and exclusive remedy, in lieu of all other remedies at law
or in equity, with respect to the termination of the Employee’s employment
hereunder or any breach of this Agreement.

 

9.             CHANGE IN CONTROL. If a Change in Control occurs on or before the
date of a termination of the Employee’s employment, subject to the Employee’s
continued compliance with the obligations in Sections 10 and 11 hereof, the
Company shall pay and provide the compensation and benefits described in
Sections 8(d)(ii) and (iv) upon the closing of the Change in Control, and the
Employee shall have no further right to receive any amounts pursuant to
Section 8(d)(ii) or (iv); provided, however, that if a Change in Control occurs
on or before the Prior Agreement Expiration Date (and on or before the date of a
termination of the Employee’s employment), to the extent required to comply with
Code Section 409A, the Company shall instead pay and provide the compensation
and benefits described in Sections 8(d)(ii) and (iv) on April 16, 2018).  For
avoidance of doubt, the Employee shall retain the right to receive the amounts
set forth in Section 8(d)(i) and (iii) in the event of a termination described
in Section 8(d) that occurs during the Employment Term on or after the date of
the Change in Control.

 

For purposes of Section 8(d)(ii)(B), in the event that the Employee’s
termination (or with respect to Section 9, a Change in Control) occurs prior to
the end of the completion of three (3) Company fiscal years during the
Employment Term, then the amount in Section 8(d)(ii)(B) shall be determined by
using the Employee’s Annual Bonus opportunity for any such fiscal year not yet
completed (as determined in good faith by the Compensation Committee), together
with

 

8

--------------------------------------------------------------------------------


 

Annual Bonus actually earned by the Executive for the fiscal year completed
during the Employment Term (if any), annualized for any such partial fiscal
year.

 

For purposes of Section 8(d)(ii)(C), in the event that the Employee’s
termination (or with respect to Section 9, a Change in Control) occurs prior to
the Executive receiving three (3) Annual Grants, then the amount in
Section 8(d)(ii)(C) shall be determined based on the Equity Award Value of
Annual Grants (if any) made to the Employee during the Employment Term prior to
the Employee’s termination (or with respect to Section 9, the Change in
Control).

 

For purposes of this Agreement:

 

“Annual Grant” means the grant of equity-based awards that constitute a
component of a given year’s annual compensation package and shall not include
any isolated, one-off or non-recurring grant outside of the Employee’s annual
compensation package, such as (but not limited to) an initial hiring award, a
retention award, an outperformance award or other similar award, in any event,
as determined in the sole discretion of the Board or the Compensation Committee.

 

“Change in Control” means:

 

(i)            any “person” as such term is used in Section 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than
Farmland, any trustee or other fiduciary holding securities under any employee
benefit plan of Farmland or any corporation owned, directly or indirectly, by
the stockholders of Farmland in substantially the same proportion as their
ownership of stock of Farmland), is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of Farmland representing 50% or more of the combined voting power of
Farmland’s then outstanding voting securities;

 

(ii)           a change in the composition of the Board occurring within a
twelve (12) month period, as a result of which fewer than a majority of the
directors are Incumbent Directors. “Incumbent Directors” means directors who
were members of the Board on the Effective Date or who were nominated or elected
as directors subsequent to the Effective Date by at least a majority of the
directors who were Incumbent Directors at the time of such nomination or
election or whose election to the Board was recommended or endorsed by at least
a majority of the directors who were Incumbent Directors at the time of such
nomination or election; provided, however, that no director whose election to
the Board was the result of an actual or threatened election contest shall be an
Incumbent Director for purposes of this Agreement;

 

(iii)          the consummation of a merger or consolidation of Farmland with
any other entity or approve the issuance of voting securities in connection with
a merger or consolidation of Farmland (or any direct or indirect subsidiary
thereof) pursuant to applicable exchange requirements, other than (A) a merger
or consolidation which would result in the voting securities of Farmland
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving or parent entity) at least 50.1% of the combined voting power of the
voting securities of Farmland or such surviving or parent entity outstanding
immediately after such merger or

 

9

--------------------------------------------------------------------------------


 

consolidation or (B) a merger or consolidation effected to implement a
recapitalization of Farmland (or similar transaction) in which no “person” (as
defined above) is or becomes the beneficial owner, directly or indirectly, of
securities of Farmland representing 50% or more of either of the then
outstanding shares of common stock or the combined voting power of Farmland’s
then outstanding voting securities; or

 

(iv)          the consummation of the sale or disposition by Farmland of all or
substantially all of its assets (or any transaction or series of transactions
within a period of twenty-four (24) months ending on the date of the last sale
or disposition having a similar effect) (a) to any “person” as such term is used
in Section 13(d) and 14(d) of the Exchange Act (other any trustee or other
fiduciary holding securities under any employee benefit plan of Farmland or any
corporation owned, directly or indirectly, by the stockholders of Farmland in
substantially the same proportion as their ownership of stock of Farmland) or
(b) pursuant to a formal or informal plan of liquidation or dissolution (or
similar arrangement) that was approved by the Board or the Company’s
stockholders. For purposes of this paragraph, “all or substantially all” of
Farmland’s assets shall mean 80% or more of Farmland’s assets measured by the
value of Farmland’s assets on the date of its balance sheet most recently filed
with the Securities and Exchange Commission at the time of action by the Board
or the Company’s stockholders, as applicable.

 

“Equity Award Value” means (x) with respect to options and stock appreciation
rights, the grant date fair value, as computed in accordance with FASB
Accounting Standards Codification Topic 718, Compensation — Stock Compensation
(or any successor accounting standard), and (y) with respect to equity-based
awards other than options and stock appreciation rights, the product of (1) the
number of shares or units subject to such award, times (2) the “fair market
value” of a share of Farmland’s common stock on the date of grant as determined
under the plan under which such award was granted.

 

“Total Compensation” means the sum of the Employee’s Base Salary, Annual Bonus
earned during the calendar year, and the Equity Award Value of the equity awards
granted to the Employee during the calendar year.

 

10.          RELEASE.  Any and all amounts payable and benefits or additional
rights provided pursuant to this Agreement beyond the Accrued Benefits shall
only be payable if the Employee delivers to the Company and does not revoke a
general release of claims in favor of the Company in substantially the form
attached on Exhibit A hereto. Such release shall be executed and delivered (and
no longer subject to revocation, if applicable) within sixty (60) days following
termination (or with respect to Section 9, not later than seven (7) days before
the Change in Control).

 

11.          RESTRICTIVE COVENANTS.

 

(a)           CONFIDENTIALITY.  During the course of the Employee’s employment
with the Company, the Employee will have access to Confidential Information. 
For purposes of this Agreement, “Confidential Information” means all data,
information, ideas, concepts, discoveries, trade secrets, inventions (whether or
not patentable or reduced to practice), innovations, improvements, know-how,
developments, techniques, methods, processes, treatments, drawings,

 

10

--------------------------------------------------------------------------------


 

sketches, specifications, designs, plans, patterns, models, plans and
strategies, and all other confidential or proprietary information or trade
secrets in any form or medium (whether merely remembered or embodied in a
tangible or intangible form or medium) whether now or hereafter existing,
relating to or arising from the past, current or potential business, activities
and/or operations of the Company or any of its affiliates, including, without
limitation, any such information relating to or concerning finances, sales,
marketing, advertising, transition, promotions, pricing, personnel, customers,
suppliers, vendors, raw partners and/or competitors.  The Employee agrees that
the Employee shall not, directly or indirectly, use, make available, sell,
disclose or otherwise communicate to any person, other than in the course of the
Employee’s assigned duties and for the benefit of the Company, either during the
period of the Employee’s employment or at any time thereafter, any Confidential
Information or other confidential or proprietary information received from third
parties subject to a duty on the Company’s and its affiliates’ part to maintain
the confidentiality of such information, and to use such information only for
certain limited purposes, in each case, which shall have been obtained by the
Employee during the Employee’s employment by the Company (or any predecessor). 
The foregoing shall not apply to information that (i) was known to the public
prior to its disclosure to the Employee; (ii) becomes generally known to the
public subsequent to disclosure to the Employee through no wrongful act of the
Employee or any representative of the Employee; or (iii) the Employee is
required to disclose by applicable law, regulation or legal process (provided
that the Employee provides the Company with prior notice of the contemplated
disclosure and cooperates with the Company at its expense in seeking a
protective order or other appropriate protection of such information).

 

(b)                                 NONCOMPETITION.  The Employee acknowledges
that (i) the Employee performs services of a unique nature for the Company that
are irreplaceable, and that the Employee’s performance of such services to a
competing business will result in irreparable harm to the Company, (ii) the
Employee has had and will continue to have access to Confidential Information
which, if disclosed, would unfairly and inappropriately assist in competition
against the Company or any of its affiliates, (iii) in the course of the
Employee’s employment by a competitor, the Employee would inevitably use or
disclose such Confidential Information, (iv) the Company and its affiliates have
substantial relationships with their customers and the Employee has had and will
continue to have access to these customers, (v) the Employee has received and
will receive specialized training from the Company and its affiliates, and
(vi) the Employee has generated and will continue to generate goodwill for the
Company and its affiliates in the course of the Employee’s employment. 
Accordingly, during the Employee’s employment and (A) if the Employee’s
employment and the Employment Term are terminated by the Company for Cause, by
the Employee without Good Reason or as a result of the Employee’s non-extension
of the Employment Term as provided in Section 2 hereof, for a period of one
(1) year thereafter, or (B) if the Employee’s employment and the Employment Term
are terminated by the Company other than for Cause, by the Employee for Good
Reason or as a result of the Company’s non-extension of the Employment Term as
provided in Section 2 hereof and Employee was willing and able to remain
employed, for a period of six (6) months thereafter, the Employee agrees that
the Employee will not, directly or indirectly, own, manage, operate, control, be
employed by (whether as an employee, consultant, independent contractor or
otherwise, and whether or not for compensation) or render services to (i) any
person, firm, corporation or other entity, in whatever form, with a class of
securities listed on a national securities exchange, engaged in the business of
owning and leasing agricultural real estate or in

 

11

--------------------------------------------------------------------------------


 

any other material business in which the Company or any of its affiliates is
engaged on the termination date or in which they have planned, on or prior to
such date, to be engaged in on or after such date, in any locale of any country
in which the Company conducts business or (ii) any person, firm, corporation or
other entity, in whatever form, with assets under management or committed
capital in excess of $100,000,000, engaged in the business of owning and leasing
agricultural real estate or in any other material business in which the Company
or any of its affiliates is engaged on the termination date or in which they
have planned, on or prior to such date, to be engaged in on or after such date,
in any locale of any country in which the Company conducts business.
Notwithstanding the foregoing, nothing herein shall prohibit the Employee from
(i) being a passive owner of not more than one percent (1%) of the equity
securities of a publicly traded corporation engaged in a business that is in
competition with the Company or any of its affiliates, so long as the Employee
has no active participation in the business of such corporation or (ii) owning,
managing, operating, controlling, or being employed by any firm, corporation or
other entity in the same capacity in which the Employee was engaged immediately
prior to the Termination of the Employee’s employment hereunder, as long as
(a) the Board has been apprised of the identity of, and the Employee’s role
with, such firm, corporation or other entity and (b) the Board has previously
approved the Employee’s role with such firm, corporation or other entity, in the
case of both (a) and (b), prior to the Employee’s termination of employment.  In
addition, the provisions of this Section 11(b) shall not be violated by the
Employee commencing employment with a subsidiary, division or unit of any entity
that engages in a business in competition with the Company or any of its
affiliates so long as the Employee and such subsidiary, division or unit does
not engage in a business in competition with the Company or any of its
affiliates.

 

(c)                                  NONSOLICITATION; NONINTERFERENCE.  (i) 
During the Employee’s employment with the Company and (A) if the Employee’s
employment and the Employment Term are terminated by the Company for Cause, by
the Employee without Good Reason or as a result of the Employee’s non-extension
of the Employment Term as provided in Section 2 hereof, for a period of one
(1) year thereafter, or (B) if the Employee’s employment and the Employment Term
are terminated by the Company other than for Cause, by the Employee for Good
Reason or as a result of the Company’s non-extension of the Employment Term as
provided in Section 2 hereof and Employee was willing and able to remain
employed, for a period of six (6) months thereafter, the Employee agrees that
the Employee shall not, except in the furtherance of the Employee’s duties
hereunder, directly or indirectly, individually or on behalf of any other
person, firm, corporation or other entity, solicit, aid or induce any customer
of the Company or any of its affiliates to purchase goods or services then sold
by the Company or any of its affiliates from another person, firm, corporation
or other entity or assist or aid any other persons or entity in identifying or
soliciting any such customer.

 

(ii)                                  During the Employee’s employment with the
Company and (A) if the Employee’s employment and the Employment Term are
terminated by the Company for Cause, by the Employee without Good Reason or as a
result of the Employee’s non-extension of the Employment Term as provided in
Section 2 hereof, for a period of one (1) year thereafter, or (B) if the
Employee’s employment and the Employment Term are terminated by the Company
other than for Cause, by the Employee for Good Reason or as a result of the
Company’s non-extension of the Employment Term as provided in Section 2 hereof
and Employee was willing and able to remain employed, for a period of six
(6) months thereafter, the Employee agrees that the

 

12

--------------------------------------------------------------------------------


 

Employee shall not, except in the furtherance of the Employee’s duties
hereunder, directly or indirectly, individually or on behalf of any other
person, firm, corporation or other entity, (A) solicit, aid or induce any
employee, representative or agent of the Company or any of its affiliates to
leave such employment or retention or to accept employment with or render
services to or with any other person, firm, corporation or other entity
unaffiliated with the Company or hire or retain any such employee,
representative or agent, or take any action to materially assist or aid any
other person, firm, corporation or other entity in identifying, hiring or
soliciting any such employee, representative or agent, or (B) interfere, or aid
or induce any other person or entity in interfering, with the relationship
between the Company or any of its affiliates and any of their respective
vendors, joint venturers, licensors or tenants.  An employee, representative or
agent shall be deemed covered by this Section 11(c)(ii) while so employed or
retained and for a period of six (6) months thereafter.

 

(iii)                               Notwithstanding the foregoing, the
provisions of this Section 11(c) shall not be violated by (A) general
advertising or solicitation not specifically targeted at Company-related persons
or entities, (B) the Employee serving as a reference, upon request, for any
employee of the Company or any of its affiliates so long as such reference is
not for an entity that is employing or retaining the Employee, or (C) actions
taken by any person or entity with which the Employee is associated if the
Employee is not personally involved in any manner in the matter and has not
identified such Company-related person or entity for soliciting or hiring.

 

(d)                                 NONDISPARAGMENT.  The Employee agrees not to
make negative comments or otherwise disparage the Company or its officers,
directors, employees, shareholders, agents or products other than in the good
faith performance of the Employee’s duties to the Company while the Employee is
employed by the Company.  The Company hereby covenants and agrees that it shall
direct its directors and executive officers not to, directly or indirectly, make
or solicit or encourage others to make or solicit any negative comments or
otherwise disparaging remarks concerning the Employee. The foregoing shall not
be violated by truthful statements in response to legal process, required
governmental testimony or filings, or administrative or arbitral proceedings
(including, without limitation, depositions in connection with such
proceedings).

 

(e)                                  RETURN OF COMPANY PROPERTY.  On the date of
the Employee’s termination of employment with the Company for any reason (or at
any time prior thereto at the Company’s request), the Employee shall return all
property belonging to the Company or its affiliates (including, but not limited
to, any Company-provided laptops, computers, cell phones, wireless electronic
mail devices or other equipment, or documents and property belonging to the
Company).  The Employee may retain the Employee’s cell phone number as well as
any rolodex and similar address books provided that such items only include
contact information.

 

(f)                                   REASONABLENESS OF COVENANTS.  In signing
this Agreement, the Employee gives the Company assurance that the Employee has
carefully read and considered all of the terms and conditions of this Agreement,
including the restraints imposed under this Section 11 hereof.  The Employee
agrees that these restraints are necessary for the reasonable and proper
protection of the Company and its affiliates and their Confidential Information
and that each and every one of the restraints is reasonable in respect to
subject matter, length of time and geographic area, and that these restraints,
individually or in the aggregate, will not prevent the Employee from obtaining
other suitable employment during the period in which the

 

13

--------------------------------------------------------------------------------


 

Employee is bound by the restraints.  The Employee acknowledges that each of
these covenants has a unique, very substantial and immeasurable value to the
Company and its affiliates and that the Employee has sufficient assets and
skills to provide a livelihood while such covenants remain in force.  The
Employee further covenants that the Employee will not challenge the
reasonableness or enforceability of any of the covenants set forth in this
Section 11.  It is also agreed that each of the Company’s affiliates will have
the right to enforce all of the Employee’s obligations to that affiliate under
this Agreement, including without limitation pursuant to this Section 11.

 

(g)                                  REFORMATION.  If it is determined by a
court of competent jurisdiction in any state that any restriction in this
Section 11 is excessive in duration or scope or is unreasonable or unenforceable
under applicable law, it is the intention of the parties that such restriction
may be modified or amended by the court to render it enforceable to the maximum
extent permitted by the laws of that state.

 

(h)                                 TOLLING.  In the event of any violation of
the provisions of this Section 11, the Employee acknowledges and agrees that the
post-termination restrictions contained in this Section 11 shall be extended by
a period of time equal to the period of such violation, it being the intention
of the parties hereto that the running of the applicable post-termination
restriction period shall be tolled during any period of such violation.

 

(i)                                     SURVIVAL OF PROVISIONS.  The obligations
contained in Section 11 hereof shall survive the termination or expiration of
the Employment Term and the Employee’s employment with the Company and shall be
fully enforceable thereafter.

 

(j)                                    COOPERATION.   Upon the receipt of
reasonable notice from the Company (including outside counsel), the Employee
agrees that while employed by the Company, the Employee will respond and provide
information with regard to matters in which the Employee has knowledge as a
result of the Employee’s employment with the Company, and will provide
reasonable assistance to the Company, its affiliates and their respective
representatives in defense of any claims that may be made against the Company or
its affiliates, and will assist the Company and its affiliates in the
prosecution of any claims that may be made by the Company or its affiliates, to
the extent that such claims may relate to the period of the Employee’s
employment with the Company.

 

12.                               EQUITABLE RELIEF AND OTHER REMEDIES.  The
Employee acknowledges and agrees that the Company’s remedies at law for a breach
or threatened breach of any of the provisions of Section 11 hereof would be
inadequate and, in recognition of this fact, the Employee agrees that, in the
event of such a breach or threatened breach, in addition to any remedies at law,
the Company, without posting any bond or other security, shall be entitled to
obtain equitable relief in the form of specific performance, a temporary
restraining order, a temporary or permanent injunction or any other equitable
remedy which may then be available, without the necessity of showing actual
monetary damages.  In the event of a violation by the Employee of Section 11
hereof, any severance being paid to the Employee pursuant to this Agreement or
otherwise shall immediately cease. If the Company adopts a “clawback” or
recoupment policy, payments under this Agreement will be subject to repayment to
the Company to the extent so provided under the terms of such policy.

 

14

--------------------------------------------------------------------------------


 

13.                               NO ASSIGNMENTS.  This Agreement is personal to
each of the parties hereto.  Except as provided in this Section 13 hereof, no
party may assign or delegate any rights or obligations hereunder without first
obtaining the written consent of the other party hereto.  The Company may assign
this Agreement to any successor to all or substantially all of the business
and/or assets of the Company, provided that the Company shall require such
successor to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.  As used in this Agreement, “Company”
shall mean the Company and any successor to its business and/or assets, which
assumes and agrees to perform the duties and obligations of the Company under
this Agreement by operation of law or otherwise.

 

14.                               NOTICE.  For purposes of this Agreement,
notices and all other communications provided for in this Agreement shall be in
writing and shall be deemed to have been duly given (a) on the date of delivery,
if delivered by hand, (b) on the date of transmission, if delivered by confirmed
facsimile or electronic mail, (c) on the first business day following the date
of deposit, if delivered by guaranteed overnight delivery service, or (d) on the
fourth business day following the date delivered or mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

If to the Employee:

 

At the address (or to the facsimile number) shown
in the books and records of the Company.

 

If to the Company:

4600 S. Syracuse Street, Suite 1450

Denver, CO 80237

 

Attention:  Chief Executive Officer

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

15.                               SECTION HEADINGS; INCONSISTENCY.  The section
headings used in this Agreement are included solely for convenience and shall
not affect, or be used in connection with, the interpretation of this
Agreement.  In the event of any inconsistency between the terms of this
Agreement and any form, award, plan or policy of the Company, the terms of this
Agreement shall govern and control.

 

16.                               SEVERABILITY.  The provisions of this
Agreement shall be deemed severable.  The invalidity or unenforceability of any
provision of this Agreement in any jurisdiction shall not affect the validity,
legality or enforceability of the remainder of this Agreement in such
jurisdiction or the validity, legality or enforceability of any provision of
this Agreement in any other jurisdiction, it being intended that all rights and
obligations of the parties hereunder shall be enforceable to the fullest extent
permitted by applicable law.

 

15

--------------------------------------------------------------------------------


 

17.                               COUNTERPARTS.  This Agreement may be executed
in several counterparts, each of which shall be deemed to be an original but all
of which together will constitute one and the same instrument.

 

18.                               INDEMNIFICATION.  The Company hereby agrees to
indemnify the Employee and hold the Employee harmless to the extent provided
under the By-Laws of the Company against and in respect of any and all actions,
suits, proceedings, claims, demands, judgments, costs, expenses (including
reasonable attorney’s fees), losses, and damages resulting from the Employee’s
good faith performance of the Employee’s duties and obligations with the
Company.  This obligation shall survive the termination of the Employee’s
employment with the Company.

 

19.                               LIABILITY INSURANCE.  The Company shall cover
the Employee under directors’ and officers’ liability insurance both during and,
while potential liability exists, after the term of this Agreement in the same
amount and to the same extent as the Company covers its other officers and
directors.

 

20.                               GOVERNING LAW.  This Agreement, the rights and
obligations of the parties hereto, and any claims or disputes relating thereto,
shall be governed by and construed in accordance with the laws of the State of
Colorado (without regard to its choice of law provisions).  The parties
acknowledge and agree that in connection with any dispute hereunder, Company
shall pay all costs and expenses, including, without limitation, its own and
Employee’s legal fees and expenses.  Notwithstanding the above, if Company is
the prevailing party in a dispute, it shall have the right to collect from
Employee reasonable costs and necessary disbursements and attorneys’ fees
incurred on behalf of Employee in the dispute.

 

21.                               MISCELLANEOUS.  No provision of this Agreement
may be modified, waived or discharged unless such waiver, modification or
discharge is agreed to in writing and signed by the Employee and such officer or
director as may be designated by the Board.  No waiver by either party hereto at
any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.  This Agreement together with all
exhibits hereto sets forth the entire agreement of the parties hereto in respect
of the subject matter contained herein and supersedes any and all prior
agreements or understandings between the Employee and the Company with respect
to the subject matter hereof including, without limitation, the Prior Agreement,
which shall be of no further force or effect as of the Effective Date.  No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in this Agreement. The payment or provision to the
Employee by the Company of any remuneration, benefits or other financial
obligations pursuant to this Agreement and any indemnification obligations,
shall be allocated between the Company and the Operating Partnership by the
Compensation Committee based on any reasonable method.

 

22.                               REPRESENTATIONS.  The Employee represents and
warrants to the Company that (a) the Employee has the legal right to enter into
this Agreement and to perform all of the obligations on the Employee’s part to
be performed hereunder in accordance with its terms, and (b) the Employee is not
a party to any agreement or understanding, written or oral, and is not

 

16

--------------------------------------------------------------------------------


 

subject to any restriction, which, in either case, could prevent the Employee
from entering into this Agreement or performing all of the Employee’s duties and
obligations hereunder. In addition, the Employee acknowledges that the Employee
is aware of Section 304 (Forfeiture of Certain Bonuses and Profits) of the
Sarbanes-Oxley Act of 2002 and the right of the Company to be reimbursed for
certain payments to the Employee in compliance therewith.

 

23.                               TAX MATTERS.

 

(a)                                 WITHHOLDING.  The Company may withhold from
any and all amounts payable under this Agreement or otherwise such federal,
state and local taxes as may be required to be withheld pursuant to any
applicable law or regulation.

 

(b)                                 SECTION 409A COMPLIANCE.

 

(i)                                     The intent of the parties is that
payments and benefits under this Agreement comply with (or qualify for an
exemption from) Internal Revenue Code Section 409A and the regulations and
guidance promulgated thereunder (collectively “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted accordingly.  To the extent that any provision hereof is modified in
order to comply with Code Section 409A, such modification shall be made in good
faith and shall, to the maximum extent reasonably possible, maintain the
original intent and economic benefit to the Employee and the Company of the
applicable provision without violating the provisions of Code Section 409A.  In
no event whatsoever shall the Company (or its officers, directors, employees,
agents, advisors or representatives) be liable for any additional tax, interest
or penalty that may be imposed on the Employee by Code Section 409A or damages
for failing to comply with Code Section 409A.

 

(ii)                                  A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Code Section 409A and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.”  Notwithstanding
anything to the contrary in this Agreement, if the Employee is deemed on the
termination date to be a “specified employee” within the meaning of that term
under Code Section 409A(a)(2)(B), then with regard to any payment or the
provision of any benefit that is considered deferred compensation under Code
Section 409A payable on account of a “separation from service,” such payment or
benefit shall not be made or provided until the date which is the earlier of
(A) the expiration of the six (6)-month period measured from the date of such
“separation from service” of the Employee, and (B) the date of the Employee’s
death, to the extent required under Code Section 409A.  Upon the expiration of
the foregoing delay period, all payments and benefits delayed pursuant to this
Section 23(b)(ii) (whether they would have otherwise been payable in a single
sum or in installments in the absence of such delay) shall be paid or reimbursed
to the Employee in a lump sum, and any remaining payments and benefits due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified for them herein.

 

(iii)                               To the extent that reimbursements or other
in-kind benefits under this Agreement constitute “nonqualified deferred
compensation” for purposes of Code Section 409A,

 

17

--------------------------------------------------------------------------------


 

(A) all expenses or other reimbursements hereunder shall be made on or prior to
the last day of the taxable year following the taxable year in which such
expenses were incurred by the Employee, (B) any right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit, and (C) no such reimbursement, expenses eligible for reimbursement, or
in-kind benefits provided in any taxable year shall in any way affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other taxable year.

 

(iv)                              For purposes of Code Section 409A, the
Employee’s right to receive any installment payments pursuant to this Agreement
shall be treated as a right to receive a series of separate and distinct
payments.  Whenever a payment under this Agreement specifies a payment period
with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Company.

 

(v)                                 Notwithstanding any other provision of this
Agreement to the contrary, in no event shall any payment under this Agreement
that constitutes “nonqualified deferred compensation” for purposes of Code
Section 409A be subject to offset by any other amount unless otherwise permitted
by Code Section 409A.

 

(vi)                              To the extent any compensation or benefit
pursuant to Section 9 of this Agreement constitutes “nonqualified deferred
compensation” for purposes of Code Section 409A, if required to comply with Code
Section 409A, a Change in Control shall not be deemed to have occurred unless
the transaction or event constituting the Change in Control also constitutes a
“change in control event,” as that term is used in Treas. Reg.
Section 1.409A-3(i)(5)(i).

 

(vii)                           By entering into the amendment and restatement
of this Agreement, the parties shall be deemed to have provided notice of
non-renewal of the Employment Term under the Prior Agreement, so that the
changes to the time and form of payment of the amounts described in
Section 8(d) may become effective after the last day of the Employment Term
under the Prior Agreement in accordance with Code Section 409A.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

FARMLAND PARTNERS INC.

 

 

 

 

 

 

By:

/S/ Paul A. Pittman

 

 

 

 

Name:

Paul A. Pittman

 

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

FARMLAND PARTNERS OPERATING PARTNERSHIP, LP

 

 

 

By: Farmland Partners OP GP, LLC, its general partner

 

 

 

By:

Farmland Partners Inc., its sole member

 

 

 

 

By:

/S/ Paul A. Pittman

 

 

 

 

Name:

Paul A. Pittman

 

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

/S/ Luca Fabbri

 

Luca Fabbri

 

19

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GENERAL RELEASE

 

I,                                , in consideration of and subject to the
performance by Farmland Partners Inc., a Maryland corporation (“Farmland”), and
Farmland Partners Operating Partnership, LP, a Delaware limited partnership (the
“Operating Partnership” and, together with the Farmland and its subsidiaries,
the “Company”), of its obligations under the Employment Agreement dated as of
[              ], 2017 (the “Agreement”), do hereby release and forever
discharge as of the date hereof the Company and its respective affiliates and
all present, former and future managers, directors, officers, employees,
attorneys, advisors, successors and assigns of the Company and its affiliates
and direct or indirect owners (collectively, the “Released Parties”) to the
extent provided below (this “General Release”).  The Released Parties are
intended to be third-party beneficiaries of this General Release, and this
General Release may be enforced by each of them in accordance with the terms
hereof in respect of the rights granted to such Released Parties hereunder. 
Terms used herein but not otherwise defined shall have the meanings given to
them in the Agreement.

 

1.                                      I understand that any payments or
benefits paid or granted to me under Section 8 and Section 9 of the Agreement
represent, in part, consideration for signing this General Release and are not
salary, wages or benefits to which I was already entitled.  I understand and
agree that I will not receive certain of the payments and benefits specified in
Section 8 and Section 9 of the Agreement unless I execute this General Release
and do not revoke this General Release within the time period permitted
hereafter.  Such payments and benefits will not be considered compensation for
purposes of any employee benefit plan, program, policy or arrangement maintained
or hereafter established by the Company or its affiliates.

 

2.                                      Except as provided in paragraphs 4 and 5
below and except for the provisions of the Agreement which expressly survive the
termination of my employment with the Company, I knowingly and voluntarily (for
myself, my heirs, executors, administrators and assigns) release and forever
discharge the Company and the other Released Parties from any and all claims,
suits, controversies, actions, causes of action, cross-claims, counter-claims,
demands, debts, compensatory damages, liquidated damages, punitive or exemplary
damages, other damages, claims for costs and attorneys’ fees, or liabilities of
any nature whatsoever in law and in equity, both past and present (through the
date that this General Release becomes effective and enforceable) and whether
known or unknown, suspected, or claimed against the Company or any of the
Released Parties which I, my spouse, or any of my heirs, executors,
administrators or assigns, may have, which arise out of or are connected with my
employment with, or my separation or termination from, the Company (including,
but not limited to, any allegation, claim or violation, arising under: the Prior
Agreement, Title VII of the Civil Rights Act of 1964, as amended; the Civil
Rights Act of 1991; the Age Discrimination in Employment Act of 1967, as amended
(including the Older Workers Benefit Protection Act); the Equal Pay Act of 1963,
as amended; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Worker Adjustment Retraining and Notification Act; the
Employee Retirement Income Security Act of 1974; any applicable Executive Order
Programs; the Fair Labor Standards Act; or their state or local counterparts; or
under any other federal, state or local civil or human rights

 

A-1

--------------------------------------------------------------------------------


 

law, or under any other local, state, or federal law, regulation or ordinance;
or under any public policy, contract or tort, or under common law; or arising
under any policies, practices or procedures of the Company; or any claim for
wrongful discharge, breach of contract, infliction of emotional distress,
defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing collectively
referred to herein as the “Claims”).

 

3.                                      I represent that I have made no
assignment or transfer of any right, claim, demand, cause of action or other
matters covered by paragraph 2 above.

 

4.                                      I agree that this General Release does
not waive or release any rights or claims that I may have under the Age
Discrimination in Employment Act of 1967 which arise after the date I execute
this General Release. I acknowledge and agree that my separation from employment
with the Company in compliance with the terms of the Agreement shall not serve
as the basis for any claim or action (including, without limitation, any claim
under the Age Discrimination in Employment Act of 1967).

 

5.                                      I agree that I hereby waive all rights
to sue or obtain equitable, remedial or punitive relief from any or all Released
Parties of any kind whatsoever in respect of any Claims, including, without
limitation, reinstatement, back pay, front pay, and any form of injunctive
relief.  Notwithstanding the above, I further acknowledge that I am not waiving
and am not being required to waive any right that cannot be waived under law,
including the right to file an administrative charge or participate in an
administrative investigation or proceeding; provided, however, that I disclaim
and waive any right to share or participate in any monetary award resulting from
the prosecution of such charge or investigation or proceeding.  Additionally, I
am not waiving (i) any right to the Accrued Benefits or any severance benefits
to which I am entitled under the Agreement, (ii) any claim relating to
directors’ and officers’ liability insurance coverage or any right of
indemnification under the Company’s organizational documents or otherwise, or
(iii) my rights as an equity or security holder in the Company or its
affiliates.

 

6.                                      In signing this General Release, I
acknowledge and intend that it shall be effective as a bar to each and every one
of the Claims hereinabove mentioned or implied. I expressly consent that this
General Release shall be given full force and effect according to each and all
of its express terms and provisions, including those relating to unknown and
unsuspected Claims (notwithstanding any state or local statute that expressly
limits the effectiveness of a general release of unknown, unsuspected and
unanticipated Claims), if any, as well as those relating to any other Claims
hereinabove mentioned or implied.  I acknowledge and agree that this waiver is
an essential and material term of this General Release and that without such
waiver the Company would not have agreed to the terms of the Agreement.  I
further agree that in the event I should bring a Claim seeking damages against
the Company, or in the event I should seek to recover against the Company in any
Claim brought by a governmental agency on my behalf, this General Release shall
serve as a complete defense to such Claims to the maximum extent permitted by
law.  I further agree that I am not aware of any pending claim of the type
described in paragraph 2 above as of the execution of this General Release.

 

A-2

--------------------------------------------------------------------------------


 

7.                                      I agree that neither this General
Release, nor the furnishing of the consideration for this General Release, shall
be deemed or construed at any time to be an admission by the Company, any
Released Party or myself of any improper or unlawful conduct.

 

8.                                      I agree that if I violate this General
Release by suing the Company or the other Released Parties, I will pay all costs
and expenses of defending against the suit incurred by the Released Parties,
including reasonable attorneys’ fees.

 

9.                                      I agree that this General Release and
the Agreement are confidential and agree not to disclose any information
regarding the terms of this General Release or the Agreement, except to my
immediate family and any tax, legal or other counsel I have consulted regarding
the meaning or effect hereof or as required by law, and I will instruct each of
the foregoing not to disclose the same to anyone.

 

10.                               Any non-disclosure provision in this General
Release does not prohibit or restrict me (or my attorney) from responding to any
inquiry about this General Release or its underlying facts and circumstances by
the Securities and Exchange Commission (SEC), the Financial Industry Regulatory
Authority (FINRA), any other self-regulatory organization or any governmental
entity. Moreover, notwithstanding any other provision of this Agreement:  (A) I
will not be held criminally or civilly liable under any federal or state trade
secret law for any disclosure of a trade secret that is made: (1) in confidence
to a federal, state, or local government official, either directly or
indirectly, or to an attorney, and solely for the purpose of reporting or
investigating a suspected violation of law; or (2) in a complaint or other
document that is filed under seal in a lawsuit or other proceeding.  (B) If I
file a lawsuit for retaliation by the Company for reporting a suspected
violation of law, I may disclose the Company’s trade secrets to the my attorney
and use the trade secret information in the court proceeding if: (1) I file any
document containing the trade secret under seal; and (2) I do not disclose the
trade secret, except pursuant to court order.

 

11.                               I hereby acknowledge that Sections 8 through
14, 18 through 21 and 23 of the Agreement shall survive my execution of this
General Release.

 

12.                               I represent that I am not aware of any claim
by me other than the claims that are released by this General Release.  I
acknowledge that I may hereafter discover claims or facts in addition to or
different than those which I now know or believe to exist with respect to the
subject matter of the release set forth in paragraph 2 above and which, if known
or suspected at the time of entering into this General Release, may have
materially affected this General Release and my decision to enter into it.

 

13.                               Notwithstanding anything in this General
Release to the contrary, this General Release shall not relinquish, diminish, or
in any way affect any rights or claims arising out of any breach by the Company
or by any Released Party of the Agreement after the date hereof.

 

14.                               Whenever possible, each provision of this
General Release shall be interpreted in, such manner as to be effective and
valid under applicable law, but if any provision of this General Release is held
to be invalid, illegal or unenforceable in any respect under any applicable law
or rule in any jurisdiction, such invalidity, illegality or unenforceability
shall not

 

A-3

--------------------------------------------------------------------------------


 

affect any other provision or any other jurisdiction, but this General Release
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.

 

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

1.                                      I HAVE READ IT CAREFULLY;

 

2.                                      I UNDERSTAND ALL OF ITS TERMS AND KNOW
THAT I AM GIVING UP IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER
THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE
CIVIL RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS
WITH DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974, AS AMENDED;

 

3.                                      I VOLUNTARILY CONSENT TO EVERYTHING IN
IT;

 

4.                                      I HAVE BEEN ADVISED TO CONSULT WITH AN
ATTORNEY BEFORE EXECUTING IT AND I HAVE DONE SO OR, AFTER CAREFUL READING AND
CONSIDERATION, I HAVE CHOSEN NOT TO DO SO OF MY OWN VOLITION;

 

5.                                      I HAVE HAD AT LEAST [21][45] DAYS FROM
THE DATE OF MY RECEIPT OF THIS RELEASE TO CONSIDER IT, AND THE CHANGES MADE
SINCE MY RECEIPT OF THIS RELEASE ARE NOT MATERIAL OR WERE MADE AT MY REQUEST AND
WILL NOT RESTART THE REQUIRED [21][45]-DAY PERIOD;

 

6.                                      I UNDERSTAND THAT I HAVE SEVEN (7) DAYS
AFTER THE EXECUTION OF THIS RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT
BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;

 

7.                                      I HAVE SIGNED THIS GENERAL RELEASE
KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE
ME WITH RESPECT TO IT; AND

 

8.                                      I AGREE THAT THE PROVISIONS OF THIS
GENERAL RELEASE MAY NOT BE AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN
INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED REPRESENTATIVE OF THE COMPANY AND
BY ME.

 

 

SIGNED:

 

 

DATED:

 

 

A-4

--------------------------------------------------------------------------------